SDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This non-final office action is a response to the reply filed 1/18/2021.  Claims 1-11, 13-20 are pending. Claim 12 has been cancelled. Claims 1, 4, 7, 9, 11, 14, and 17-20 have been amended. 
The following problems have been corrected: 
Inconsistent use of the term MRC. The specification and claims (1, 4, 9, 14, and 20) have replaced “minimal risk condition (MRC)” with “fault condition” to render use within the application consistent.  Fig. 5 has also been modified by replacing “MRC” in block [510] with “fault condition” to conform with the above usage. These corrections have been accepted.
Paragraphs [0020] and [0029] have been rewritten to avoid sentence fragments. Both sets of corrections are accepted.
Claims 7, 17, and 19 were rejected under USC 112(b) for failing the written description requirement. 
Claim 7 was rewritten to recite “a redundant power network that provides redundant power to a third ASIL-rated load of the hybrid power network during a single-point fault, the third ASIL-rated load being a backup of the second ASIL-rated load,” which solves the ambiguity. The 112(b) rejection is withdrawn.
Claim 17 was rewritten to recite “a redundant power network that provides redundant power to a third ASIL-rated load during a single-point fault, the third ASIL-rated load being a backup of the first ASIL-rated load.” which solves the ambiguity. The 112(b) rejection is withdrawn.
Claim 19 was rewritten to depend on claim 18 and cure the self-dependency. This is accepted.
Response to Arguments
Applicant’s arguments, see the last paragraph of page 13 and the first paragraph of page 14, filed 1/18/2021, with respect to the rejection(s) of claim 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S.C. 103.
Applicant’s arguments, the third paragraph of page 14, filed 1/18/2021, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
Claim Interpretation
Applicant has listed the following definition for ASIL-rated load: “As used herein, an ASIL-rated load (e.g. ASIL-rated loads 120, 176) comprise at least one primary-rated function which is degraded upon a single-point fault. As used herein, a primary ASIL-rated function is a function[al] one wherein a respective computer controls a steering and/or braking function of the vehicle 104.”  [0051] pp 11-12.
Applicant has also stated in paragraph [0094] "In particular, use of the singular articles such as "a", "the", "said," etc. should be read to recite one or more of the indicated elements unless a claim recites an explicit limitation to the contrary."
Applicant has stated in paragraph [0062]  “According to the National Highway Traffic Safety Administration (NHTSA) and the SAE guidelines, “’Minimal risk condition’ means a low-risk operating condition that an automated driving system automatically resorts to either when a system fails or when the human driver fails to respond appropriately to a request to take over the dynamic driving task.” However, applicant uses the term inconsistently in the specification, as outlined above. Because of this 
Applicant has defined the term selectively terminate in paragraph [0067]: “As used herein, `selectively terminate` refers to terminating power to an auxiliary-rated load via only one switch or terminating power to multiple auxiliary-rated loads via one or more switches.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Berels (2018/0029474) in light of the NPL article “Development of Battery Management System”, Fujita et al., hence Fujita.
As per claim 1, Berels discloses a vehicle power network, (Fig. 2) comprising:
a bus (104 and 116 in Fig. 2) providing power to a [critical vehicle] load (“critical vehicle loads” [110b], also to the BMS [136], Fig. 3) and an auxiliary-rated load (“standard load” [110c]), a critical load (Fig. 2,[110b]), comprising a processor (inside the BMS [136], Fig. 3; “The processor 136, included in the battery management system 138 or another vehicle component…”[0027]) and memory storing instructions executable by the processor (see paragraph [0027]) , the instructions comprising, to:
in response to determining a fault condition (see paragraph [0031] for examples of failures), selectively terminate power to the auxiliary-rated load (“…the processor 136 may select at least some standard vehicle loads 110 for shutoff so that certain critical vehicle loads 110 may remain operational.” [0031].
Berels does not specifically state that the “critical vehicle loads” are “ASIL-rated loads”. 
Fujita teaches where a battery management system, i.e., the critical vehicle load in Berels, can be ASIL-rated. (See Fujita, which describes the development of an ASIL-rated battery management system for use in vehicles; pgs. 74 onwards.)  It would have been obvious to one of ordinary skill in  
Claims 1, 2, 3, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2018/0370540 (Yousef et. al., hence Yousef) in light of Berels.
As for claim1, Yousef teaches a bus providing power to an automotive safety integrity level (ASIL)-rated load (bus is inherent in mention of power being provided to the ASIL-rated load ([0047] and Fig. 7A showing a PMIC is controlling energy to each ASIL-rated Micro in Fig. 7A.) 
and an auxiliary-rated load, (Several auxiliary loads are connected to the system (e.g. body control 216 in Fig.6, definition of body control in [0112]) as well as another ASIL-rated load (another processor; see Fig. 7a))
the ASIL-rated load, comprising a processor and memory storing instructions executable by the processor, (Fig. 7a, 7b, see [0121] for mention of flash memory and executing computer instructions stored in flash memory)
the instructions comprising, to: in response to determining a fault condition, selectively terminate power to the [load]. ("When one of the processors detects that another processor has failed, the detecting processor sends out a message indicating the failure which allows the overall system to adapt to the failure." [0033]; also see [0183] "If processor 202 is detected to have a category 2 fault, processor 206 takes over the primary control output generation previously performed by processor 202 before it failed, and processor 202 is recovered (power-cycling to perform a hardware reset if necessary)."[0183]. Power-cycling inherently contains the act of terminating power.)
Yusef does not specifically teach turning off an auxiliary load.  However, Berels teaches being attached to an auxiliary-rated load (“standard load” [110c]), and turning it off in the case of a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teaching of Berels of switching off auxiliary (non-essential) loads in the case of a fault with the control system of Yusef, set up to maintain the ASIL rating of the system. The motivation would be to reduce the energy load on the system in the case of an emergency fault.  
Claims 2, 3, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yusef in light of Berels.
As for claim 2, Yusef also teaches wherein the ASIL-rated load controls vehicle steering or vehicle braking. ("As can be seen, controller 100 is always responsible for sustained execution of lateral and/or longitudinal control" (steering) [0089] "The controller 100 is connected to the various sensors and sub-systems ( e.g., a fault operable/fault-tolerant braking system 61A and a fault operable/ fault-tolerant steering system 62A) described above in connection with FIG. 1" [0112])
As for claim 3, Yusef also teaches wherein the ASIL-rated load receives sensor data from at least one of a LIDAR sensor, a camera sensor, and a radar sensor; and uses the sensor data to control an autonomous mode of a vehicle. (See Figure 9A, showing the information from the LIDAR sensors, the Radar sensors, and the camera sensors flowing into the ASIL processor. Also see [0128], where Path Planning is listed as one of the functions of the ASIL processor(s).)
As for claim 4, Yusef also teaches wherein instructions further comprise: based on the fault condition, controlling a vehicle to a stop (In the embodiment shown in Fig 11D, when two ASIL-rated processors fail, “In this case, the example system does not have confidence to continue autonomous operation, so it executes a chauffeur to safe stop” [0203]. One of ordinary skill in the art would combine this embodiment of what happens in a severe fault with the back-up system when only one 
Regarding claim 5, Berels also teaches further comprising a power converter that converts voltage from a first direct current voltage to a second direct current voltage.( Fig. 2 [112] “The DC-DC converter circuits 112 are one type of electric power converter that can convert direct current (DC) energy from one voltage level to another”[0015])
Regarding claim 8, Berels teaches wherein the instructions further comprise, actuating a switch to terminate power to the auxiliary-rated load. ("…the processor 136 may send a signal to the controllable switch 134 of an individually interruptible output terminal 128 connected to a standard vehicle load 110 to shut the switch off.” [0018])
Regarding claim 9, Berels teaches wherein the determining the fault condition is based on at least one of (i) a fault condition of the auxiliary-rated load, and (ii) a fault condition of a power converter. (”Alternatively or additionally, the processor 136 may detect a malfunction based on data received from the vehicle sensors 152 measuring voltage, current flow, or both. For example, data indicating no current flow on the power line 104a may indicate a malfunction of the DC-DC converter...")
Regarding claim 10, Berels teaches further comprising: a current sensor that measures current draw of the auxiliary-rated load, wherein the instructions further comprise: based on the current draw, determine the fault condition of the auxiliary-rated load. (See above for explanation in claim 9).
Allowable Subject Matter
Claims 11 through 20 are allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661